                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JONATHAN PORTER
ADC #659942                                                                            PLAINTIFF

v.                              Case No. 4:17-cv-00789-KGB/JJV

GARY STEWART, Doctor, Faulkner County Jail;
and TIM RYALS, Sheriff, Faulkner County Jail                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Jonathan Porter’s complaint is dismissed without prejudice.

       So adjudged this 28th day of December, 2018.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
